United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                               ___________

                                   No. 10-3515
                                   ___________

United States of America,           *
                                    *
          Plaintiff - Appellee,     * Appeal from the United States
                                    * District Court for the
     v.                             * Northern District of Iowa.
                                    *
Douglas Wayne Brandt,               * [UNPUBLISHED]
                                    *
          Defendant - Appellant.    *
                                ___________

                             Submitted: April 15, 2011
                                Filed: July 1, 2011
                                  ___________

Before WOLLMAN, GILMAN1 and MELLOY, Circuit Judges.
                          ___________
PER CURIAM.

      Douglas Wayne Brandt pled guilty to one count of conspiring to defraud the
United States, a violation of 18 U.S.C. § 371. The district court2 sentenced Brandt to
three months' incarceration, followed by three years of supervised release. The court
also ordered Brandt to pay a $100 special assessment and $32,080 in restitution.
Brandt's only argument on appeal is that the three-month sentence was unjust because


      1
      The Honorable Ronald Lee Gilman, Circuit Judge, United States Court of
Appeals for the Sixth Circuit, sitting by designation.
      2
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
(1) Brandt should have received a two-level offense reduction under U.S.S.G. § 3B1.2
because he was a minor participant in the conspiracy, and (2) incarceration was
unnecessary under 18 U.S.C. § 3553(a).

       We dismiss this appeal as moot because Brandt was released from custody on
February 10, 2011. See Spencer v. Kemna, 523 U.S. 1, 6–7, 18 (1998) (declaring
moot defendant's challenge to an allegedly erroneous parole revocation because
defendant had already served his entire sentence and there was no ongoing Article III
case or controversy). Additionally, Brandt did not assert any collateral consequences,
nor are any apparent. Id. at 14–18 (noting that collateral consequences of parole
revocation were deemed too speculative to overcome finding of mootness).

      Accordingly, we dismiss this appeal as moot.

                       ______________________________




                                         -2-